We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which *746could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]).
The defendant has not raised, nor could he have raised, any nonfrivolous issues in his pro se supplemental brief. Skelos, J.P, Angiolillo, Belen, Lott and Roman, JJ., concur.